Citation Nr: 0300237	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-01 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Bruce Williams, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran had active service from November 1947 to 
January 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.  The appellant is the 
widow of the veteran, who died in August 1995.


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claims on appeal has, to the extent 
possible, been accomplished.

2.  The veteran died in August 1995.  The immediate cause 
of death was carcinoma of the lung, and the condition 
leading to the immediate cause was respiratory failure.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

4.  The cause of the veteran's death, which was carcinoma 
of the lung, was not manifested until many years after 
service and was not related to service.

5.  The veteran was not in receipt of a permanent and 
total service-connected disability rating at the time of 
his death nor did he die from a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death, which was carcinoma 
of the lung, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1310 (West 1991); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 
3.326(a) (2002).

2.  The claim for dependent's educational assistance under 
38 U.S.C.A., Chapter 35 lacks legal entitlement under the 
law providing for educational assistance pursuant to 38 
U.S.C.A., Chapter 35.  38 U.S.C.A. § 3501 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), applies to this appeal.  38 U.S.C.A. §§ 5100 
et seq. (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions. 

Through the January 2002 statement of the case and various 
correspondence from the RO, the appellant and her attorney 
have been notified of the law and regulations governing 
entitlement to the benefit she seeks, the evidence which 
would substantiate her claim, and the evidence which has 
been considered in connection with her appeal.  The 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, was fulfilled by the statement of the case and by 
March 2001 and October 2001 letters sent to her.  See 
Quartuccio v. Principi, No. 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159).  Thus, the Board finds that the 
appellant has received sufficient notice of the 
information and evidence needed to support her claim, and 
provided ample opportunity to submit information and 
evidence.  

The RO has also obtained or attempted to obtain evidence 
from sources identified by the appellant and has advised 
her of any failure to obtain such records.  At her hearing 
before the undersigned in March 2002 the appellant for the 
first time alleged treatment of the veteran for 
hemorrhoids at Charity Hospital in the early 1950s; 
however, she also stated that these records had been 
purged.  It is presumed that these records are no longer 
available, and, in any event, as noted below, the 
veteran's contemporaneous claim in 1953 noted treatment at 
Charity Hospital in 1952 for appendectomy.  Other 
physicians mentioned by her at the hearing were alleged to 
have treated the veteran for arthritis, not for the 
disability at issue, and the Board feels that these 
records are not relevant to the issue on appeal; 
therefore, any further efforts to obtain the records would 
be futile.  There is no indication that there is any 
existing, potentially relevant evidence to obtain. 

Under these circumstances, the Board finds that the 
appellant is not prejudiced by the Board's consideration 
of the claims at this juncture, without first remanding to 
the RO for explicit VCAA consideration, or for an 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual Background

The veteran's service records reflect 1 year, 7 months and 
21 days of foreign service, as well as the award of an 
Army Occupation Medal (Japan).  

The veteran's entrance examination report of November 1947 
shows that the lungs were normal and that chest x-rays 
were essentially negative.  The service records are 
negative for the complaint, treatment, or diagnoses of 
respiratory conditions.  Respiratory conditions were not 
noted at the time of the discharge examination dated in 
January 1949 (1950?).  In October 1949, a chest x-ray was 
performed in connection with the veteran's ingestion of 
barbiturates.  It was normal. 

In January 1953, VA received the veteran's claim alleging 
entitlement to service connection for nervousness and 
drowsiness, lack of energy, and dizziness and nosebleeds.  
The veteran indicated that he was treated at Charity 
Hospital in October 1952 for appendicitis.  In support of 
the claim, a statement from an individual acquainted with 
the veteran since he was a baby was added to the record.  
She reported that the veteran had been in need of medicine 
since his discharge from service.  The RO denied the claim 
in March 1953.

Records from Southern Baptist Hospital indicate that a 
diagnostic bronchoscopy was performed in September 1993, 
and it was normal.  The bronchial washings were negative 
for malignant cells.  

Records from Mercy+Baptist Hospital reflect the treatment 
of the veteran in June 1995 for right pleural effusion.  A 
history of asthma and pneumonia was noted.  It was also 
noted that the veteran's surgical history included an 
exploratory laparotomy 20 years prior for a knife wound, 
an appendectomy 20 years prior, and bronchoscopy 2 years 
prior at which time cryptoccocal pneumonia was diagnosed.  
The veteran reported that he had been short of breath off 
and on for years.  Chest x-rays revealed a massive right 
pleural effusion.  According to the cytopathology report, 
the pleural effusions were negative for malignant cells.  
The examiner reported an assessment of massive right 
pleural effusion, history of asthma, history of 
cryptococcal pneumonia, and rheumatoid arthritis.  

A bronchoscopy was performed on June 12, 1995.  The 
bronchial washings were positive for malignant cells.  A 
right pneumonectomy was performed.  The surgical pathology 
report of June 15, 1995 reflects findings of adenosquamous 
carcinoma.  The operative record reported postoperative 
diagnoses of carcinoma of the right lung and total 
entrapment of right lung with pleural metastasis.  

X-rays of the chest were taken in July 1995, and it was 
noted that the findings were consistent with previous 
right-sided pneumonectomy with near complete opacification 
of the right hemithorax.  

The final report of August 20, 1995, reflects a final 
diagnosis of respiratory failure, carcinoma of the lung 
with metastasis to pleura, and anemia.  The veteran died 
early that morning.  

The official death certificate indicates that the veteran 
died in August 1995.  The immediate cause of death was 
carcinoma of the lung.  Respiratory failure was the 
condition leading to the immediate cause.  An underlying 
cause was not listed.  An autopsy was not performed.  At 
the time of the veteran's death, service connection was 
not in effect for any disability.  

In March 2002, the appellant testified before the 
undersigned member of the Board at the RO.  The appellant 
testified that the veteran was stationed in Japan.  She 
was not certain if he told her that he was located in 
Hiroshima or Nagasaki.  He told her that he had been in 
the hospital prior to his discharge from service in 1950.  
The veteran told her that he was assigned to a battery 
unit instead of the band.  The veteran would tell her 
about exposure to chemicals while in Japan, and expressed 
his opinion that his problems were related to such 
exposure.  The appellant described problems that she had 
had with premature births.  She recently discovered that 
he was discharged due to nervousness and nosebleeds, and 
that he had attempted to commit suicide.  The appellant 
testified that the veteran had suffered from nosebleeds 
for as long as she had known him.  The appellant also 
referred to instances of rectal bleeding.  She was his 
common law wife back in 1958, and they married in 1960.  
She also noted that during his lifetime, he had problems 
with hemorrhoids and was treated at Charity Hospital in 
the 1950s.  She reported that he was first treated at 
Charity Hospital in 1953, and that he did not continue 
with treatment at that facility.  When she started taking 
care of the veteran, he sought treatment later in the 
1970s and early 1980s for arthritis.  The bone specialist 
who treated the veteran had retired.  After that, then Dr. 
Wilson, Dr. Cook and Dr. Elmongie treated the veteran.  He 
started treatment for cancer in 1995.  Two years prior, 
Dr. Cook saw the veteran for the fungus in his lung and 
nosebleeds.  Dr. Wilson treated the veteran for asthma.  
She also pointed out the problems that the veteran had 
with a fungus on his head back in 1989 or 1990, and in his 
lung the year before he died.  In 1995, she noticed rapid 
weight loss, and two months later, the veteran died.  The 
cause for the cancer was not known, and x-rays taken the 
year before were negative. 

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be 
the immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute 
a contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2002).

Claims for service connection for cause of death are 
governed by 38 C.F.R. § 3.312 (2002):

(a) General. The death of a veteran 
will be considered as having been due 
to a service-connected disability when 
the evidence establishes that such 
disability was either the principal or 
a contributory cause of death.  The 
issue involved will be determined by 
exercise of sound judgment, without 
recourse to speculation, after a 
careful analysis has been made of all 
the facts and circumstances surrounding 
the death of the veteran, including, 
particularly, autopsy reports. 

(b) Principal cause of death. The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 

(c) Contributory cause of death. 

(1) Contributory cause of death is 
inherently one not related to the 
principal cause.  In determining 
whether the service-connected 
disability contributed to death, it 
must be shown that it contributed 
substantially or materially; that it 
combined to cause death; that it aided 
or lent assistance to the production of 
death.  It is not sufficient to show 
that it casually shared in producing 
death, but rather it must be shown that 
there was a causal connection. 

(2) Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially 
affecting a vital organ, would not be 
held to have contributed to death 
primarily due to unrelated disability.  
In the same category there would be 
included service-connected disease or 
injuries of any evaluation (even though 
evaluated as 100 percent disabling) but 
of a quiescent or static nature 
involving muscular or skeletal 
functions and not materially affecting 
other vital body functions. 

(3) Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of 
whether there were resulting 
debilitating effects and general 
impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of 
other disease or injury primarily 
causing death.  Where the service-
connected condition affects vital 
organs as distinguished from muscular 
or skeletal functions and is evaluated 
as 100 percent disabling, debilitation 
may be assumed. 

(4) There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether 
there may be a reasonable basis for 
holding that a service-connected 
condition was of such severity as to 
have a material influence in 
accelerating death.  In this situation, 
however, it would not generally be 
reasonable to hold that a service-
connected condition accelerated death 
unless such condition affected a vital 
organ and was of itself of a 
progressive or debilitating nature. 

During the veteran's lifetime, service connection was not 
in effect for any disability.  Also, the record does not 
contain any medical evidence that would demonstrate that 
any of the conditions recorded on the death certificate or 
final hospital reports were service-connected 
disabilities.  There is no evidence of carcinoma of the 
lung or any other respiratory disorder either in service 
or within one year of service.  The Board notes that the 
veteran did previously seek service connection for other 
unrelated disabilities, but the claim was denied in 1953 
and became final as appellate action was not initiated. 

Under applicable criteria, service connection will be 
granted for a disability resulting from personal injury 
suffered or disease incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If there is no 
showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2002).  Service connection may also 
be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Certain chronic 
diseases, including malignant tumors, will be presumed to 
have been incurred during service, if manifested to a 
compensable degree within one year after service.  38 
C.F.R. §§ 3.307, 3.309 (2002).

The service medical records do not indicate that the 
veteran was diagnosed or treated for any respiratory 
disorders, including carcinoma of the lung, during 
service.  The first documented reference to an actual 
diagnosis and treatment of carcinoma of the lung appears 
in the medical records and final hospital report dated in 
1995.  Prior to the diagnosis in 1995, a diagnostic 
bronchoscopy of 1993 was negative for malignant cells.  
According to the 1995 treatment records, the veteran had a 
history of asthma and pneumonia, and diagnostic 
bronchoscopy two years prior.  

Since these conditions (asthma, pneumonia, and carcinoma 
of the lung) were noted many years after the veteran's 
separation from service in 1950, and the record does not 
include medical opinions relating these conditions in any 
way to his service, it is reasonable to conclude that they 
were not incurred or aggravated during service, nor did 
they became manifest to a compensable degree within a year 
after the veteran's separation from service.

The Board notes the appellant's own bare assertions 
concerning the cause of the veteran'sdeath.  Normally, 
where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  However, the Court has held that 
where the determinative issue is one of medical causation 
or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to render 
a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Therefore, the appellant's 
assertions regarding the relationship between the 
veteran's service and the cause of his death, do not 
constitute competent medical evidence.  

Based on the above discussion, the Board finds that any 
carcinoma of the lung noted in the final hospital report 
and death certificate did not have its onset in service, 
either directly or presumptively.  Therefore, as he had no 
disability that was incurred in or aggravated by service, 
it is concluded that a service-connected disability was 
not the principal or contributory cause of the veteran's 
death.  

The Board also notes that the appellant argued for the 
first time at the March 2002 hearing that the veteran's 
carcinoma of the lung was possibly caused by exposure to 
chemicals in Japan related to the bombings of Hiroshima 
and Nagasaki.  The Board points out that respiratory 
cancers are diseases specific to radiation exposed 
veterans for which service connection may be established 
on a presumptive basis under 38 C.F.R. § 3.309(d) (2002), 
and are listed as a radiogenic disease under 38 C.F.R. § 
3.311 (2002).  However, the evidence of record does not 
demonstrate that the primary element for such a claim, 
exposure to radiation, has been established.  In Wandel v. 
West, 11 Vet. App. 200 (1998), the United States Court of 
Appeals for Veterans Claims (Court) said that, although a 
deceased veteran had a "radiogenic disease"-skin cancer-
under 38 C.F.R. § 3.311(b), there was no evidence to 
warrant "further consideration" as the veteran was not 
exposed to radiation in service.  The Court held that, 
absent competent evidence that the veteran was exposed to 
radiation, VA is not required to forward the claim for 
consideration by the Under Secretary for Benefits to apply 
the factors set forth in 38 C.F.R. § 3.311(e) for 
consideration in determining whether a veteran's disease 
resulted from exposure to ionizing radiation in service.  

In this case, the appellant has not specifically alleged 
and the evidence does not even suggest that the veteran 
participated in atmospheric testing of nuclear weapons as 
defined under 38 C.F.R. §§ 3.309(d)(3)(ii) and 
3.311(b)(1)(i) (2002).  With regard to the assertion that 
his cancer was related to radiation exposure in Hiroshima 
or Nagasaki, although the service records show that the 
veteran was stationed in Japan and that he received an 
Army Occupation Medal (Japan), the periods defined under 
38 C.F.R. §§ 3.309(d)(3)(ii) and 3.311(b)(1)(i) (2002) as 
radiation risk activity or exposure relate to the 
occupation of Hiroshima and Nagasaki prior to July 1, 
1946.  Here, the veteran entered service in November 1947, 
after the period defined by the governing regulations.   
Consequently, there was no legal entitlement to service 
connection for carcinoma based on radiation exposure, and 
it would be futile to develop this case on such basis.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board 
concludes that because of the lack of legal entitlement, 
there is no prejudice to the appellant by its responding 
to this assertion without further adjudication by the RO.  
See Bernard v. Brown, supra.

Regarding the claim for educational benefits under Title 
38, Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of 
a service connected disability.  38 U.S.C.A. § 3501; 38 
C.F.R. § 3.807(a) (2002).  In this case, the veteran did 
not have a permanent total service-connected disability at 
the time of his death, and, as decided above, the 
appellant has not shown that the cause of the veteran's 
death was service-related.  Accordingly, the Board finds 
that the appellant has not met the conditions for 
eligibility for survivors' and dependents' educational 
assistance under Title 38, Chapter 35, and there is no 
legal entitlement to the benefit.  See Sabonis, supra.

Based on the above discussion, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims.  There is no competent evidence that demonstrates 
that the cause of the veteran's death, carcinoma of the 
lung, is a service-connected disability.  Finally, in 
reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).







	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the 
veteran's death and eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A., Chapter 35 have 
not been established, and the appeal is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

